Moore, J.
All the questions in this case, except those refer- . ring to the charge of the court, were settled by the opinion of this *535court, when the case was before it at a former term, by appeal. There is in the record neither a statement of facts, or a bill of exception, and when this is the case, it has been repeatedly decided by this court that it will not reverse the judgment for mere inaccurate or erroneous rulings of the court below in its instructions to the jury, unless, indeed, when the error in the charge. is so glaringly apparent, when taken .in connection with the pleadings and verdict, as to leave no doubt that the finding'of the jury must have been controlled by the improper instructions which they received from the court. The present case, however, does not come within this exception to the general rule. And the judgment is therefore affirmed.
Judgment affirmed.